BRETT, Judge:
The Maryland National Insurance Company, a foreign corporation, authorized to do business in the State of Oklahoma, was represented in Tulsa, Oklahoma by one Sue Henderson, as agent.
Albert Richard Kidd and Charles B. Stokes were jointly charged in the Court of Common Pleas, Tulsa County, in case No. 141845 for the crime of concealing stolen property; and were also jointly charged in case No. 141846 in said court for *1006the crime of grand larceny. At the time of hearing before this Court, both Kidd and Stokes were incarcerated in the Tulsa County jail. Bond was set at $1,000 for each accused for each crime, respectively.
Sue Henderson, acting as agent for the Maryland National Insurance Company, was’ called upon by both defendants to tpake their bonds. On April 12, 1965, Sue Henderson submitted surety bonds with power of attorney attached, to Mr. Sam Fry, Court Clerk of Tulsa County. The bonds were guaranteed by Maryland National Insurance Company. The court clerk refused to accept and approve the bonds.
Immediately thereafter, Sue Henderson submitted the bonds to the Hon. Rooney Mclnerney, 'Judge of the Court of Common Pleas, Tulsa County, for approval. The Judge set the matter for hearing, to be had on the following day. After hearing the evidence and arguments concerning the matter, the Judge of the Court of Common Pleas refused to accept and approve the said bonds, and allowed exceptions to his ruling.
Petitioners herein filed application for a writ of mandamus to require the Judge to approve and accept the surety bonds. A hearing was had before this Court on April 19, 1965. At the conclusion thereof, this Court issued a peremptory writ of mandamus, directing the Judge of the Court of Common Pleas of Tulsa County to accept and approve the surety bonds.
Upon receipt of the peremptory writ, on proper motion, the Judge dismissed the charges against the defendants Kidd and Stokes. The County Attorney then filed a new single charge of grand larceny against both defendants, in case No. 141955. Bond was again set in the sum of $1,000 for the defendants, and their bonds were approved.
At the hearing on the application for writ of mandamus, the parties stipulated as to the record and the exhibits filed in this matter. It appears that the approval of the bonds was denied for several reasons, but the primary ones seem to be based upon the fact, that of the total amount of surety bonds outstanding in Tulsa County to guarantee the appearance of defendants in the sum of $126,425, thirty-eight per cent have been forfeited, and remain unpaid. That forfeiture proceedings are in the process of being reduced to judgment against the defendant company and Sue Henderson; and that the company resists payment of the penalty at each stage of the proceedings, which caused sufficient doubt of the good faith of the company to warrant disapproval of these bonds.
The only question presented is whether the trial court erred in failing to approve such bonds. We conclude that the refusal to approve said bonds was error, and are of the opinion that the bonds should be approved. For that reason, the peremptory writ of mandamus was issued by this Court.
It was not denied that the Maryland National Insurance Company has complied with the provisions of Title 18, § 481 et seq. of the Oklahoma Statutes, so there was no objection offered concerning the right of the Company to do business in Oklahoma. Since the sufficiency of the surety company, and its bonds, is adequate, the defendants are entitled to be released upon bond. Art. II, § 8 of the Oklahoma Constitution provides:
“All persons shall be bailable by sufficient sureties, except for capital offenses when the proof of guilt is evident, or the presumption thereof is great.”
Title 22 O.S.A. § 1101, provides:
“Bail, by sufficient sureties, shall be admitted upon all arrests in criminal cases where the offense is not punishable by death and in such cases it may be taken by any of the persons or courts authorized by law to arrest or imprison offenders, or by the clerk of the district court or his deputy, or by the judge of such courts.”
Therefore, for the reasons stated herein, the writ of mandamus is granted.
BUSSEY, P. J., and NIX, J., concur.